         Case 5:16-cv-04182-DDC Document 203 Filed 10/02/20 Page 1 of 4




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


ANGELICA HALE,                                         )
                                                       )
       Plaintiff,                                      )
                                                       )
v.                                                     )       Case No. 16-CV-4182-DDC
                                                       )
EMPORIA STATE UNIVERSITY,                              )
                                                       )
       Defendant.                                      )



            DEFENDANT’S OPPOSITION TO PLAINTIFF’S APPLICATION
                         FOR WRIT OF EXECUTION

       Comes now the Defendant, Emporia State University, and submits the following brief in

opposition to Plaintiff's Application for Writ of Execution.

                             ARGUMENTS AND AUTHORITIES

                       Plaintiff's Application is Procedurally Improper

       Plaintiff's Application does not comply with Fed.R.Civ.P. 11(a), which requires:

               "(a) Signature. Every pleading, written motion, and other paper must be signed
               by at least one attorney of record in the attorney's name--or by a party personally
               if the party is unrepresented."

       Plaintiff’s lawyers did not sign the application. Plaintiff appears to have electronically

signed as "Plaintiff pro se" to indicate her approval. Rule 11 allows parties to sign pleadings

only if the party is not represented by counsel.

       Plaintiff cannot simultaneously proceed pro se and with counsel. Just 10 weeks ago the

Tenth Circuit Court of Appeals repeated the long-standing rule:




                                                   1
        Case 5:16-cv-04182-DDC Document 203 Filed 10/02/20 Page 2 of 4




              "When individual parties "have the assistance of counsel, courts need not consider
              any filings made pro se."" (citations omitted).

       Bunn v. Perdue, 966 F.3rd 1094 (10th Cir 2020).

       This Court follows the Tenth Circuit rule:

              "Following the Tenth Circuit, this court does not accept pro se filings from parties
              that are represented by counsel. (citations omitted) Consequently, plaintiff's
              present pro se filing must be denied as moot."

       Scherer v. Merck & Co., 2007 WL 3121345 (D. Kan. 2007).

       This Court explained the rationale this way:

              "The court first determines whether it must address Vasquez–Garcia's pro se
              motions. A party may conduct their case personally or by counsel. 28 U.S.C. §
              1654. These rights are alternatives, and the court is not required to consider the
              pro se motions of parties who are represented by counsel. See, e.g., Pagliaccetti v.
              Kerestes 948 F.Supp.2d 452 (E.D.Pa.2013) (stating “there isno constitutional right
              to hybrid representation, and a district court is not obligated to consider pro se
              motions by represented litigants”).

              Vasquez–Garcia is represented by counsel, so the court need not consider his pro
              se motions. Accordingly, the court dismisses both motions without addressing the
              substance of either.

       U.S. v. Vasquez-Garcia, 2014 WL 4261333 at *1-2 (D. Kan. 2014). Thus, Plaintiff's

application is procedurally improper and should not be considered.

                              Plaintiff's Application Is Premature

       In the alternative, in the event that this Court considers Plaintiff’s Application for Writ of

Execution and likewise considers Plaintiff's Motion for Reconsideration (Doc 197), then the

application is premature and should be stayed.

       Fed.R.Civ.P. 69(a)(1) provides:

              “(1) Money Judgment; Applicable Procedure. A money judgment is enforced by
              a writ of execution, unless the court directs otherwise. The procedure on
              execution--and in proceedings supplementary to and in aid of judgment or
              execution—must accord with the procedure of the state where the court is located,
              but a federal statute governs to the extent it applies.”

                                                 2
         Case 5:16-cv-04182-DDC Document 203 Filed 10/02/20 Page 3 of 4




        Thus, Kansas procedure applies. That procedure includes KSA 60-262, which provides,

in relevant part:

        “(a) Automatic stay; exceptions for injunctions and receiverships. Except as stated in this
        section, no execution may issue on a judgment, nor may proceedings be taken to enforce
        it, until 14 days have passed after its entry. …

        (b) Stay pending the disposition of a motion. On appropriate terms for the opposing
        party's security, the court may stay the execution of a judgment, or any proceedings to
        enforce it, pending disposition of any of the following motions:

        (3) under K.S.A. 60-259, and amendments thereto, for a new trial or to alter or amend a
        judgment; …”


        Plaintiff's pro se Motion for Reconsideration seeks to alter or amend the judgment she

seeks to enforce By Writ of Execution. Until that motion is decided, the instant Application is

premature and any action or further proceedings to enforce that judgment should be stayed.

                                            Conclusion

        This Application should not be considered by the Court. It is not signed by counsel as

required by Fed.R.Civ.P. 11(a) and was filed by Plaintiff pro se when she is represented by

counsel. Therefore, it is procedurally improper and should be denied or dismissed.

        In the alternative, in the event this Court considers Plaintiff’s Application for Writ of

Execution and likewise considers Plaintiff's Motion for Reconsideration (Doc 197), then the

Application is premature and should be stayed pursuant to KSA 60-262.

        WHEREFORE, for the above and foregoing reasons, Defendant respectfully requests that

this Court enter an order denying or dismissing Plaintiff's Application for Writ of Execution, or,

in the alternative, staying the Application pending resolution of Plaintiff's pro se Motion for

Reconsideration, and for such other relief as the Court deems just and equitable.



                                                  3
        Case 5:16-cv-04182-DDC Document 203 Filed 10/02/20 Page 4 of 4




                                             Respectfully submitted,

                                             OFFICE OF THE ATTORNEY GENERAL
                                             DEREK SCHMIDT

                                             s/ Stanley R. Parker
                                             Stanley R. Parker, KS #10971
                                             Assistant Attorney General/Trial Counsel
                                             Carrie A. Barney, KS #22872
                                             Assistant Attorney General/Trial Counsel
                                             120 SW 10th Avenue, 2nd Floor
                                             Topeka, Kansas, 66612-1597
                                             Phone: (785) 368-6695
                                                     (785) 368-8420
                                             Fax: (785) 291-3767
                                             Email: stanley.parker@ag.ks.gov
                                                     carrie.barney@ag.ks.gov
                                             Attorneys for Defendant


                                CERTIFICATE OF SERVICE

I hereby certify that on this 2nd day of October, 2020, the above and foregoing was electronically
filed with the Clerk of the Court using the CM/ECF system, which sent electronic notice to
Plaintiff pro se and to all counsel of record:

Angelica Hale
3806 Pinnacle Circle
Lawrence, KS 66049
Plaintiff pro se

Sarah A. Brown
Brown & Curry, LLC
1600 Genessee St., Suite 956
Kansas City, MO 64102

Brett M. Rubin
The Rubin Law Firm
18801 Ventura Blvd, Suite 208
Tarzana, CA 91356
Attorneys for Plaintiff

                                                     /s/ Stanley R. Parker
                                                     Stanley R. Parker

                                                4
